Per Curiam.
Respondent was admitted to practice by this Court in 1990 and resides in Maryland.
On January 30, 2004, respondent was convicted in the United States District Court, District of Maryland, of the crime of involuntary manslaughter and was sentenced to 36 months of incarceration and a fine of $60,000 (see 18 USC § 1112). Petitioner moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b). Respondent has not opposed the motion.
We determine that the elements of the federal charge of involuntary manslaughter are the equivalent to the New York felonies of criminally negligent homicide (see Penal Law § 125.10) and vehicular manslaughter in the second degree (see Penal Law § 125.12). We therefore grant petitioner’s motion and order that respondent be disbarred and his name be stricken from the roll of attorneys.
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that respondent is disbarred, and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).